The Chancellor.
The decree is not a decree for sale to satisfy Bell’s mortgage. It is a decree for sale to satisfy the mortgage of the Bank, the complainants in the cause; and merely provides that if, on the sale of so much of the property as shall be sold for the purpose of paying the Bank mortgage, a surplus shall arise after paying the Bank mortgage, it shall be applied on the Bell mortgage. Since the decree, the interest due Bell has been paid, and there is nothing now due Bell for *377either principal or interest; and his principal does not become flue till 1855.
He has no control of the execution, and no right to direct the master to proceed to sell. It is not the duty of the Master to sell if the complainants in the cause do not desire it.
The fact that after Bell gave the Bank mortgage, he sold to a third person a part of the premises mortgaged to the Bank, and took a mortgage on the part so sold, does not give him any control over the decree and execution ; nor does the fact that the part Bell retained is incumbered only by the Bank mortgage give him the control of the decree and execution, however convenient and desirable it may be for him that the part he retains should be relieved from the Bank mortgage. His money is not due; and there is no decree for sale to raise his money.
An order will be made, by way of instructions to the Master, pursuant to the prayer of the petition.
Order accordingly.